Exhibit 10.3

 

PUT/CALL AGREEMENT

 

THIS PUT/CALL AGREEMENT, dated as of April 13, 2011 (this “Agreement”), is by
and between Deerfield Capital Corp., a Maryland corporation (“Parent”), and CIFC
Parent Holdings LLC, a Delaware limited liability company (the “Company
Stockholder”) (each referred to herein as a “Party” to this Agreement and
collectively referred to as the “Parties”).

 

WHEREAS, Parent, Bulls I Acquisition Corporation, a Delaware corporation and
wholly-owned subsidiary of Parent, Bulls II Acquisition LLC, a Delaware limited
liability company and wholly-owned subsidiary of Parent, the Company Stockholder
and Commercial Industrial Finance Corp., a Delaware corporation and wholly-owned
subsidiary of the Company Stockholder (the “Company”), are parties to the
Agreement and Plan of Merger, dated as of December 21, 2010, as amended (the
“Merger Agreement”) (capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed to them in the Merger Agreement);

 

WHEREAS, pursuant to the Merger Agreement (and subject to the terms and
conditions set forth therein), the Company Stockholder is entitled to receive
the Contingent Cash Consideration and a portion of any Incentive Fees actually
received by Parent, the Final Surviving Entity or any of their respective
Subsidiaries or controlled Affiliates on or before the tenth (10th) anniversary
of the Closing Date (the “Put/Call Date”);

 

WHEREAS, Parent and the Company Stockholder desire to establish the terms on
which the Company Stockholder will receive additional payments in respect of
Incentive Fees payable after the Put/Call Date; and

 

WHEREAS, the execution and delivery of this Agreement is a condition to the
obligations of the Company Stockholder to consummate the transactions
contemplated by the Merger Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows.

 

Section 1.  Additional Payment.

 

(a)           No later than thirty (30) days prior to the Put/Call Date (and no
earlier than sixty (60) days prior to the Put/Call Date), Parent shall deliver
to the Company Stockholder a statement setting forth Parent’s calculation of all
of the Incentive Fees payable from and after the Put/Call Date (the “Unpaid
Incentive Fees”), together with the assumptions used by Parent in calculating
such amounts (including assumptions with respect to fund performance) and any
other information that the Company Stockholder may reasonably request to verify
the amounts reflected such calculation. Parent shall in good faith consider all
reasonable comments made by the Company Stockholder on such calculation and
assumptions and the parties agree to cooperate in good faith to resolve any
disputes over such calculation and assumptions.

 

(b)           On the Put/Call Date, Parent shall pay to the Company Stockholder
a lump sum amount equal to the amount to which the Company Stockholder would
have been entitled pursuant to Section 2.7(c) of the Merger Agreement if Parent,
the Final Surviving Entity or any of their respective Subsidiaries or Affiliates
had received an amount equal to the present value of the Unpaid Incentive Fees
(calculated based on the Applicable Discount Rate (as defined below)) prior to
the Put/Call Date. For purposes of this Agreement, “Applicable Discount Rate”
means (i) for the “Tier I Incentive Management Fees”(as defined in the
applicable Company CLO Management Agreement), fifteen percent (15%), and
(ii) for the “Tier II Incentive Management Fees” (as defined in the applicable
Company CLO Management Agreement), twenty percent (20%).

 

(c)           All payments pursuant to this Agreement shall be (i) paid by wire
transfer of immediately available funds to an account designated by the Company
Stockholder by written notice to Parent prior

 

--------------------------------------------------------------------------------


 

to the Put/Call Date and (ii) deemed Contingent Cash Consideration for all
purposes under the Merger Agreement (including, without limitation,
Section 2.7(d) thereof).

 

Section 2.  Further Assurances.  Each Party shall cooperate with and take such
action as may be reasonably requested by another Party in order to carry out the
provisions and purposes of this Agreement.

 

Section 3.  Notices.  All Notices shall be in writing and addressed as follows:

 

If to Parent:

 

Deerfield Capital Corp.

6250 North River Road

Rosemont, IL 60018

Attention: Robert Contreras

Facsimile: (773) 380-1695

Email: rcontreras@DeerfieldCapital.com

 

with copies to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Simeon Gold, Esq.

Facsimile: (212) 310-8007

E-mail: simeon.gold@weil.com

 

If to the Company Stockholder:

 

CIFC Parent Holdings LLC

c/o Charlesbank Capital Partners, LLC

200 Clarendon Street, 54th Floor

Boston, MA 02116

Attention: Tim R. Palmer

Facsimile: (617) 619-5402

E-mail: tpalmer@charlesbank.com

 

with copies to:

 

Goodwin Procter LLP

135 Commonwealth Drive

Menlo Park, CA 94025

Attention: Kevin M. Dennis, Esq.

Facsimile: (650) 853-1038

E-mail: kdennis@goodwinprocter.com

 

Notices shall be deemed given (a) on the first (1st) business day after being
sent, prepaid, by nationally recognized overnight courier that issues a receipt
or other confirmation of delivery, (b) upon machine generated acknowledgement of
receipt after transmittal by facsimile if so acknowledged to have been received
before 5:00 p.m. on a business day at the location of receipt and otherwise on
the next following business day or (c) when sent, if sent by electronic mail
before 5:00 p.m. on a business day at the location of receipt and otherwise the
next following business day. Any Party may change the address to which Notices
under this Agreement are to be sent to it by giving written notice of a change
of address in the manner provided in this Agreement for giving Notice.

 

Section 4.  Governing Law.  EXCEPT TO THE EXTENT THAT THE LAWS OF THE STATE OF
MARYLAND APPLICABLE TO THE ELECTION OF DIRECTORS ARE APPLICABLE, THIS AGREEMENT
WILL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN

 

2

--------------------------------------------------------------------------------


 

ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO
ITS CHOICE OF LAW RULES THAT WOULD APPLY THE LAWS OF ANY OTHER JURISDICTION.

 

Section 5.  Consent to Jurisdiction.  Each Party to this Agreement, by its
execution hereof, (a) hereby irrevocably consents and agrees that any action,
suit or proceeding arising in connection with any disagreement, dispute,
controversy or claim, in whole or in part, arising out of, related to, based
upon or in connection with this Agreement or the subject matter hereof shall be
brought only in the courts of the State Courts of the State of New York, New
York County or the United States District Court located in the State of New
York, New York County, (b) hereby waives to the extent not prohibited by
applicable Law, and agrees not to assert, by way of motion, as a defense or
otherwise, in any such action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that any such action brought in one of the
above-named courts should be dismissed on grounds of forum non conveniens,
should be transferred to any court other than one of the above-named courts, or
should be stayed by reason of the pendency of some other proceeding in any other
court other than one of the above-named courts, or that this Agreement or the
subject matter hereof may not be enforced in or by such court and (c) hereby
agrees not to commence any such action other than before one of the above-named
courts nor to make any motion or take any other action seeking or intending to
cause the transfer or removal of any such action to any court other than one of
the above-named courts whether on the grounds of forum non conveniens or
otherwise. Each Party hereby (i) consents to service of process in any such
action in any manner permitted by New York law, (ii) agrees that service of
process made in accordance with clause (i) or made by registered or certified
mail, return receipt requested, at its address specified pursuant to Section 3,
shall constitute good and valid service of process in any such action and
(iii) waives and agrees not to assert (by way of motion, as a defense, or
otherwise) in any such action any claim that service of process made in
accordance with clause (i) or (ii) does not constitute good and valid service of
process.

 

Section 6.  Waiver of Jury Trial.  The Parties each hereby waive trial by jury
in any judicial proceeding involving, directly or indirectly, any matters
(whether sounding in tort, contract or otherwise) in any way arising out of,
related to or connected with this Agreement or the transactions contemplated
hereby.

 

Section 7.  Binding Effect; Persons Benefiting; Assignment.  This Agreement
shall inure to the benefit of and be binding upon the Parties hereto and their
respective successors and permitted assigns. Nothing in this Agreement is
intended or shall be construed to confer upon any Person other than the Parties
hereto and their respective successors and permitted assigns any right, remedy
or claim under or by reason of this Agreement or any part hereof. Without the
prior written consent of the other Party hereto, this Agreement may not be
assigned by Parent and any purported assignment made without such consent shall
be null and void.

 

Section 8.  Counterparts.  This Agreement may be executed in counterparts
(including by facsimile or other electronic transmission), each of which shall
be deemed an original and each of which shall constitute one and the same
instrument.

 

Section 9.  Amendments and Waivers; Termination.  This Agreement may not be
amended, altered or modified except by written instrument executed by Parent and
the Company Stockholder.

 

Section 10.  Mutual Drafting; Interpretation.  Each Party hereto has
participated in the drafting of this Agreement, which each such Party
acknowledges is the result of extensive negotiations between the Parties. If an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties, and no presumption or burden
of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any provision.

 

[Remainder of Page Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

COMPANY:

 

 

 

DEERFIELD CAPITAL CORP.

 

 

 

 

 

By:

/s/ Jonathan Trutter

 

 

Name:

Jonathan Trutter

 

 

Title:

Chief Executive Officer

 

 

 

 

 

CIFC PARENT:

 

 

 

CIFC PARENT HOLDINGS LLC

 

 

 

 

 

By:

/s/ Peter Gleysteen

 

 

Name:

Peter Gleysteen

 

 

Title:

Chief Executive Officer

 

Signature Page to Put/Call Agreement

 

--------------------------------------------------------------------------------